Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00462-CV

                                        Jose Luis PENA,
                                            Appellant

                                                v.

                                    COUNTY OF STARR,
                                        Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-08-135
                         Honorable Romero Molina, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, we AFFIRM the granting of summary
judgment with respect to appellant Jose Luis Pena’s claims for age discrimination and retaliation
for filing a workers’ compensation claim. We REVERSE the summary judgment as to appellant
Jose Luis Pena’s claims for violation of the Family Medical Leave Act and discrimination based
on disability, and REMAND the case to the trial court for further proceedings consistent with this
opinion. Costs of the appeal are taxed against the party incurring same.

       SIGNED December 18, 2013.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice